       Case 3:18-cv-00104 Document 292 Filed on 10/10/19 in TXSD Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

 Aaron Booth, on behalf of himself and          §
 all others similarly situated,                 §
      Plaintiff,                                §
                                                §    Civil Action No. 3:18-cv-00104
 vs.                                            §
                                                §
 Galveston County, et al.,                      §
    Defendants.                                 §

                 NOTICE OF APPEAL TO THE UNITED STATES
                 COURT OF APPEALS FOR THE FIFTH CIRCUIT

        Notice is hereby given that Defendant Jack Roady, as Criminal District of Attorney

for Galveston County, appeals to the United States Court of Appeals for the Fifth Circuit

from the September 11, 2019 Order Adopting Magistrate Judge’s Memorandum and

Recommendation & Preliminary Injunction (Dkt. 279).




                                            1
    Case 3:18-cv-00104 Document 292 Filed on 10/10/19 in TXSD Page 2 of 2



                                                 Respectfully Submitted,

                                                 GREER, HERZ & ADAMS, L.L.P.


                                          By:    /s/ Angie Olalde    _____________
                                                 Andrew Mytelka
                                                 Fed. ID No. 11084
                                                 State Bar No. 14767700
                                                 amytelka@greerherz.com
                                                 Joseph Russo
                                                 Fed. ID No. 22559
                                                 State Bar No. 24002879
                                                 jrusso@greerherz.com
                                                 Angie Olalde
                                                 Fed. ID No. 690133
                                                 State Bar No. 24049015
                                                 aolalde@greerherz.com
                                                 1 Moody Plaza, 18th Fl.
                                                 Galveston, TX 77550-7947
                                                 (409) 797-3200 (Telephone)
                                                 (866) 422-4406 (Facsimile)



                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document has been served on all
attorneys of record on October 10, 2019 via the Court’s electronic notification service.


                                                        /s/ Angie Olalde




                                             2
